Citation Nr: 0902522	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  06-22 494	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1979 to 
December 1982.  He also had service in the Utah Army National 
Guard from February 1996 to February 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  In December 2007 and July 2008, the 
Board remanded the claim for additional development.


FINDING OF FACT

The veteran does not have a left knee disability that is 
attributable to his active military service.


CONCLUSION OF LAW

The veteran does not have a left knee disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised during 
the pendency of the appeal, effective May 30, 2008.  See 
73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply 
to applications for benefits pending before VA on, or filed 
after, May 30, 2008.  The amendments, among other things, 
removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through a June 2005 notice letter, the 
veteran and his representative were notified of the 
information and evidence needed to substantiate the veteran's 
claim of service connection.  By a January 2008 letter, the 
veteran was notified of the general criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the 
complete notice was not provided until after the RO initially 
adjudicated the veteran's claim, the claim was properly re-
adjudicated in October 2008, which followed the adequate 
notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 
(2006).

The Board also finds that the June 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the veteran was 
notified that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his claimed 
disability.  Consequently, a remand of the service connection 
issue for further notification of how to substantiate the 
claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, including 
the records from his National Guard service.  Private 
treatment records have been obtained in connection with 
several claims, but the veteran has not identified any 
treatment records regarding his left knee.  Pursuant to the 
Board's December 2007 remand, the veteran was provided a VA 
examination in January 2008, the report of which is of 
record.  Pursuant to the Board's July 2008 remand, another VA 
medical opinion was obtained.  Additionally, the veteran was 
afforded a hearing before the Board in July 2007, the 
transcript of which is also of record.  Significantly, the 
veteran has not otherwise alleged that there are any 
outstanding medical records probative of his claim on appeal 
that need to be obtained.  Thus, VA has properly assisted the 
veteran in obtaining any relevant evidence.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  In addition, 
certain chronic diseases, such as arthritis, may be presumed 
to have been incurred during service if the disease becomes 
manifest to a compensable degree within one year of 
separation from qualifying military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

The veteran asserts that he injured his left knee during his 
first period of active service with the regular United States 
Army.  Specifically, he states that he fell while running 
during physical training and injured his left knee when it 
hit the ground.  The veteran believes that he has a current 
left knee disability as a result of the injury.  Thus, he 
contends that service connection is warranted.

A review of the service medical records reveals that the 
veteran was seen for complaints of left knee pain in February 
1982.  It was noted that the veteran fell on his knee during 
physical training.  There was left knee tenderness and pain 
on movement.  The initial assessment was to rule out a 
contusion of the left patella region.  The veteran was 
treated on several instances for left knee pain later that 
same month.  He was diagnosed with pre-patella bruise and 
restrain of the patella tendon.  In April 1982, the veteran 
was again treated for left knee pain.  The impression was a 
restrain occurring after a twelve-mile road march.  Nothing 
further was noted regarding the left knee and the veteran's 
December 1982 separation examination was normal.

A review of the post-service medical records does not reveal 
any treatment records pertaining to the veteran's left knee.  
However, the veteran was given a permanent physical profile 
in 1997 while serving in the National Guard.  The medical 
condition for the profile was listed as knee pain.  The 
veteran was retained but with a limitation on running.  Knee 
pain was listed in the veteran's physical profile until his 
discharge in June 2005.  The veteran maintains that the knee 
pain noted in the National Guard records is related to the 
left knee injury from February 1982.

In January 2008, the veteran underwent VA examination in 
connection with the claim.  The examiner reviewed the claims 
file and noted the veteran's medical history.  After 
examining the veteran, the examiner provided a diagnosis of 
left knee strain.  The examiner gave the opinion that the 
veteran's left knee condition was not at least as likely as 
not (less than a 50 percent probability) secondary to the 
1982 in-service knee condition.  The examiner reasoned that 
the in-service injuries appeared to have resolved.  The 
examiner stated that the February 1982 injury did not appear 
to be severe and the April 1982 injury was not a traumatic 
injury.  Despite the diagnosis and opinion, the examiner 
noted in the report that he would obtain an x-ray to document 
whether the veteran has degenerative joint disease of the 
left knee.  Such an x-ray report was not made a part of the 
record and the Board remanded the claim for another opinion 
that included review of the x-ray report.

In August 2008, the same VA examiner from the January 2008 VA 
examination issued another medical nexus opinion.  The 
January 2008 x-ray report was included with the opinion.  The 
x-ray report reflected a normal left knee series.  The 
examiner stated that there was no evidence of left knee 
degenerative joint disease based on the x-ray report.  He 
confirmed his previous diagnosis of left knee strain.  The 
examiner stated that the in-service injuries were self-
limiting injuries and there was no evidence of ongoing 
chronic knee complaints until many years later.  The examiner 
gave the opinion that it was at least as likely as not (less 
than 50 percent probability) that the veteran's current left 
knee strain is related to his active military service, 
particularly the in-service left knee injury from 1982.

In consideration of the evidence of record, and primarily the 
August 2008 VA opinion, the Board finds that the veteran does 
not have a left knee disability that is attributable to his 
active military service.  The evidence establishes the 
existence of two in-service left knee injuries and a current 
disability in left knee strain.  However, the competent 
medical nexus does not link the current disability to either 
injury.  The August 2008 VA opinion is probative to the 
salient question of whether the veteran's current left knee 
strain is related to his in-service injuries.  Based on a 
review of the claims file and an examination of the veteran 
(including x-rays), the examiner provided a persuasive 
opinion that has support in the record.  The record does not 
contain a similar medical nexus opinion that contradicts the 
VA examiner's opinion.  Here, the veteran does not have a 
left knee disability that is the result of disease or injury 
incurred in or aggravated during active military service.  
Thus, service connection is not warranted.

Additionally, the Board notes that there is no objective 
evidence that arthritis of the left knee manifested itself to 
a compensable degree within one year of the veteran's 
separation from military service.  As noted above, the 
veteran has not been clinically diagnosed with degenerative 
joint disease.  Arthritis was not evidenced within one year 
of separation from service or at any other time.  Thus, 
service connection is not warranted for left knee arthritis 
on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

The Board has considered the veteran's written contentions 
and hearing testimony with regard to his claim of service 
connection.  The veteran's representative states that the 
veteran disagrees with the VA examiner's opinion.  While the 
Board does not doubt the sincerity of the veteran's belief 
that his left knee disability is related to his time in 
service, as a lay person without the appropriate medical 
training or expertise, he is not competent to provide a 
probative opinion on a medical matter-such as the etiology 
of a current disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the claim 
of service connection for a left knee disability must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim of service connection, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).


ORDER

Service connection for a left knee disability is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


